Appeal from an order and judgment (one paper) of the Supreme Court, Oneida County (Samuel D. Hester, J.), entered November 3, 2006. The order and judgment denied plaintiffs motion for leave to amend the notice of claim and complaint and granted defendant’s cross motion for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 23, 2007,
*1343It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Gorski, J.P, Smith, Centra, Fahey and Pine, JJ.